Title: General Orders, 11 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Thursday March 11th 1779
Parole Minisink—C. Signs Munster. Moro.


That the returns of the Army may be similar in every respect and regularly transmitted, The Commander in Chief directs that the officers commanding regiments, corps and brigades observe the following regulations.
1st—In the columns under “Officers present fit for duty” are to be included all such as are able to go into Action on guards, detachments &c. &c.

2nd—The officers and non commissioned officers, “Sick present, Sick absent, On Furlough, Recruiting, Vacancies, on Command, in arrest, on the Staff, Prisoners of War &c. &c.[”]—are to be inserted in their proper columns under the body of the brigade returns numerically; but in regimental returns the absent officer’s names are to be inserted, with the places where, reasons for, and time of absence: The Sick-present and Vacancies to be noted numerically on the proper lines in such manner in both returns that the sick & absent officers together with the vacancies added to the Present fit for duty will exactly amount to the establishment.
3rd—Under Rank & File in the first column are to be inserted all men fit for duty, in which number are to be included all officers waiters belonging to the Army (who are ever to go on duty with their Masters, making part of the detail); All soldiers employed with their Corps as Artificers or Tradesmen, all guards in camp or its vicinity within alarming distance; in a word all the rank and file capable of doing any kind of duty within the aforesaid limits, are to be included.
4th—In the second—the sick in camp, judged so by the regimental Surgeons, or so near camp as to be attended by them.
5th—The third—to contain all sick absent in hospital or else where too far distant from camp to be attended by their regimental surgeons; and underneath are to be particularly noted the hospitals or places at which they are sick.
6th    The fourth—to include all such as are on detachments or on command too far distant from their respective regiments to join in case of an Alarm and underneath the places where and kind of duty they are upon to be exactly noted.
7th    In the fifth to be inserted such as are furloughed by Officers properly authorized.
8th    And the sixth to contain the Totals of the effective rank and file.
9th    Under “Wanting to complete” are to be inserted the number of serjeants, drums and fifes and rank & file deficient of the establishment.
10th—Under “Alterations since the last” are to be inserted such casualties as may have happened since last return; a discrimination to be noted underneath between such as have been discharged by the Muster-Masters or for bodily inability and those whose terms of service have expired.
11th—Besides the weekly alterations, in the monthly returns all the alterations in the rank and file of the month past are to be inserted regimentally and the whole return compared with the one immediately preceding, with which it must be made to correspond, so that if it exceeds or falls short of the preceding the augmentation or deficiency of officers or soldiers to be accurately accounted for in the proper casualties.
12th—On the back of each regimental and Brigade Return are to be inserted upon honor the number of officers, non-commissioned officers and rank and file fit for action; and from the column of rank & file fit for action none are to be excluded who are returned fit for duty but Waggoners, or such as are destitute of Arms or Cloathing who are to be inserted in separate columns (viz.) Waggoners Wanting Cloaths—Wanting Arms; the totals of which added to the [“]fit for action” will amount to the number “present fit for duty.”
13th—The regimental returns to be made out weekly signed by the commanding officers of regiments and delivered the commanding officers of brigades who are to have them digested into brigade returns which after they have carefully examined & signed they will transmit to the Adjutant General every saturday at orderly time: The monthly returns to be delivered in the last saturday of each month successively, except of such troops as are too far distant from Head-Quarters to have their returns forwarded weekly; The commanding officers of such troops are to have their returns made out and transmitted to the Adjutant General the last saturday save one of each month successively: These returns by no means to be made known to any persons whatever except such as are immediately concerned in making and signing them nor to be forwarded by any others, except under a sealed cover.
That the returns of an Army should be kept a profound secret is a matter of the highest importance, consequently they should be conveyed by very trusty persons, by none under the rank of a commissioned officer, if possible.
14th—The Officers commanding regiments are to keep books in which they are to have every return they make regularly recorded, also the regimental casualties (viz.)—The dates of the Deaths, Discharges, Desertions, Furloughs &c. &c. &c. that happen in a regiment.
The commanding officers of brigades are also to have their brigade returns recorded in books kept for that purpose, as also the general, division and brigade orders together with brigade casualties; These books to be constantly kept in the regiments or brigades and in case a brigade or regiment should be reduced, said books to be deposited in the orderly-office.
15th—Morning reports of companies are to be made every day signed by the oldest officer of each present to the commanding officer of the regiment, immediately after roll-call in the morning, which every monday and thursday are to be digested into field returns and delivered to the officer commanding the brigade.

16th—With the monthly returns are to be transmitted returns of clothing, arms, ammunition and accoutrements to the Adjutant General: All the forementioned returns to be made according to the blank printed forms which shall be delivered them.
17th—Size-rolls also according to the printed forms to be taken of companies, which are to be constantly kept by the commanding officer with the company.